HAMITER, Justice
(dissenting).
Contrary to the interpretation which some persons have given it, our holding in State v. Viator, 229 La. 882, 87 So.2d 115, 116, was not that beer is non-intoxicating. In that case the court was reviewing convictions on the charge that each defendant had sold and delivered “beer to * * * a person 18 years of age”, and involved were two statutes *1051specifically dealing with the sale of intoxicants to minors. One of the statutes prohibited the selling of intoxicating or spirituous liquors to any person under the age of 21 (LRS 14:91, for the violation of which the defendants were charged). The other prohibited the sale of beverages of low alcoholic content to any person under the age of 18 years (LRS 26:285). The rationale of the decision (holding that LRS 26:285 governed as to the sale of beer), as I understood it and which was the sole reason for my subscribing to the ruling, was that since the two statutes were in pari materia (both related to the same subject matter — the sale of intoxicants to minors) they should be considered together in determining the meaning of LRS 14:91 on which the prosecutions were based.
In the instant case, however, the two statutes involved do not pertain to the same subject matter; hence, they are not in pari materia and it is improper to consider them together. One relates generally to the granting of permits for the sale of alcoholic beverages (LRS 26:241 et seq., as amended by Act 123 of 1956). The other deals specifically with the regulation of business operations on Sundays (LRS 51:191 and 192). And when considered alone, LRS 51:192 undoubtedly prohibits the Sunday sale of beer, for it provides that “No alcholic, vinous or malt liquors shall be * * * sold or delivered in any public place on Sundays * * Often, this court has indicated that the phrase “malt liquors” includes intoxicating beer. See Town of Mandeville v. Baudot, 49 La. Ann. 236, 21 So. 258; Sate v. Maroun, 128 La. 829, 55 So. 472 and City of Shreveport v. Smith, 130 La. 126, 57 So. 652. (Emphasis mine.)
I respectfully dissent.